DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 9/24/2020, 1/14/2021, 4/01/2021, 9/03/2021, 1/06/2022, and 5/02/2022 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.          Claims 1-3, 6-8, 11-13, and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,218,263 B2 (hereinafter “Patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 1 of the Patent:
Application, Claim 1:
A method for determining a reference signal (RS), applied to a network device and comprising: 
configuring N control resource sets for a user equipment (UE), wherein K pieces of transmission configuration indication (TCI) information is configured in each of at least part of control resource sets in the N control resource sets, and a quantity of the TCI information K configured in different control resource sets in the at least part of control resource sets is the same or different; wherein N and K are integers greater than or equal to 1, and at least one RS is indicated in each piece of TCI information; and 
indicating to the UE the at least one RS in the K pieces of TCI information; 









wherein the RS is used to determine whether a link quality corresponding to a physical downlink control channel (PDCCH) corresponding to the RS satisfies a predetermined threshold.
Patent, Claim 1:
A method for determining a reference signal (RS), applied to a network device and comprising: 
configuring N control resource sets for a user equipment (UE), wherein K pieces of transmission configuration indication (TCI) information is configured in each of at least part of control resource sets in the N control resource sets, and a quantity of the TCI information K configured in different control resource sets in the at least part of control resource sets is the same or different; wherein N and K are integers greater than or equal to 1, and at least one RS is indicated in each piece of TCI information; and 
indicating to the UE the at least one RS in the K pieces of TCI information; 
wherein said indicating to the UE the at least one RS in the number K of TCI information comprises: 
indicating one piece of target TCI information in the number K of TCI information to the UE, and in two RSs comprised in the target TCI information, instructing the UE to use an RS corresponding to a spatial QCL parameter and configured for measurement on the RS to determine whether a link quality corresponding to a physical downlink control channel (PDCCH) corresponding to the RS satisfies a predetermined threshold.


Claims 2, 3, 6-8, 11-13, and 16-18 of the Application are transparently found in the Patent with obvious word variations and are also rejected. For example:
Claim 2 of the Application corresponds to claim 1 of the Patent;
Claim 3 of the Application corresponds to claim 1 of the Patent;
Claim 6 of the Application corresponds to claim 5 of the Patent;
Claim 7 of the Application corresponds to claim 5 of the Patent;
Claim 8 of the Application corresponds to claim 5 of the Patent;
Claim 11 of the Application corresponds to claim 9 of the Patent;
Claim 12 of the Application corresponds to claim 9 of the Patent;
Claim 13 of the Application corresponds to claim 9 of the Patent;
Claim 16 of the Application corresponds to claim 13 of the Patent;
Claim 17 of the Application corresponds to claim 13 of the Patent; and
Claim 18 of the Application corresponds to claim 13 of the Patent.

Claim Rejections - 35 USC § 102
8.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.          Claims 1-3, 6-8, 11-13, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2018/0343653 A1 to Guo et al. (hereinafter “Guo”) claiming benefit to and fully-supported by provisional applications 62/511,892 filed May 26, 2017, 62/516,938 filed June 8, 2017,  62/565,758 filed September 29, 2017, 62/569,179 filed October 6, 2017, 62/571,326 filed October 12, 2017, 62/588,586 filed November 20, 2017, and 62/597,791 filed December 12, 2017.
           Regarding Claim 1, Guo discloses a method for determining a reference signal (RS), applied to a network device and comprising:
     configuring N control resource sets for a user equipment (UE) (Guo: [0133-0134] and [0147] – a UE is configured (and to monitor for) one or more CORESETs, or control resource sets.), wherein K pieces of transmission configuration indication (TCI) information is configured in each of at least part of control resource sets in the N control resource sets (Guo: [0147] and [0149] – corresponds to each CORESET includes “spatial QCL configuration indicated by the TCI state configured to one CORESET configured to the UE at slot n” which is indicated in a bitmap.), and a quantity of the TCI information K configured in different control resource sets in the at least part of control resource sets is the same (Guo: [0149-0155] – corresponds to several described examples, wherein one example states: “if both a first PDSCH and a second PDSCH are same-slot scheduling, the UE can assume the spatial QCL configuration for a first PDSCH and a second PDSCH is same to the spatial QCL configuration indicated by the TCI state configured for the CORESET where a first DCI or a second DCI is sent.”) or different; 
     wherein N and K are integers greater than or equal to 1 (Guo: [0133-0134] and [0149-0155] – as indicated above, one or more CORESETs (corresponding to “N”) is configured for a UE, and at least N-bits (corresponding to “K”) for TCI is indicated in each CORESETs.), and at least one RS is indicated in each piece of TCI information (Guo: [0084-0085], [0118], and [0133] – “In one example, for PDSCH scheduled in the same slot, the UE can be requested to assume the spatial QCL assumption of DMRS of PDSCH is same to the spatial QCL assumption configured for one CORESET with the lowest ID in the same slot.  In another example, for PDSCH being cross-scheduled, i.e., the scheduling offset between PDCCH and PDSCH is &gt;1 slot, the UE can be requested to assume the spatial QCL assumption of DMRS of PDSCH is indicated by the TCI field in the assignment DCI.” The preceding suggests a DMRS is indicated by TCI information.); and     
     indicating to the UE the at least one RS in the K pieces of TCI information (Guo: [0147] – “A UE is configured to monitor a first CORESET.  The UE receives DCI A in a first CORESET and the DCI A schedules PDSCH B to the UE 1351.”);
     wherein the RS is used to determine whether a link quality corresponding to a physical downlink control channel (PDCCH) corresponding to the RS satisfies a predetermined threshold (The limitation is interpreted as an intended use and therefore not a positive recitation within the claim. However, Guo discloses a reference signal is used for determining a downlink control channel quality, as is well-known in the art, in at least [0133-0136] and [0184-0189].).
            Regarding Claim 2, Guo discloses the method according to claim 1, wherein the method further comprises: 
     indicating quasi co-location (QCL) information in each piece of TCI information (Guo: [0137] – “The UE can be requested to obtain the spatial QCL assumption from the TCI state signaled by N-bit TCI field in that DCI.”);
     wherein the QCL information corresponds to at least two pieces of RS information (Guo: [0121] – “In some embodiments, some bits in a downlink DCI can be used to indicate spatial QCL assumption between downlink RS and DMRS antenna port(s) of one or more downlink PDSCH allocation(s).” Guo also states “In the downlink DCI, that few bits of spatial QCL assumption can be an identity of a BPL (beam pair link), an identity of beam tag, an identity of one CSI-RS resource, an identity of one NR-SRS block time index, an identity of Rx beam set, an identity of Rx beam, an identity of 
NR-SRS resource.” Anyone of CSI-RS, NR-SRS block time index, RS, DMRS, and NR-SRS resource identity are considered to “two pieces of RS information”.);
     wherein RSs indicated by the at least two pieces of RS information are the same or different, and different RS information corresponds to different QCL parameter types (Guo: [0221-0229] – the cited portions give many examples of RS-indicated information (RS IDs), wherein depending on the reported type (also including TCI), the QCL may be the same or different as the RS ID information.).
             Regarding Claim 3, Guo discloses the method according to claim 1, wherein the indicating to the UE the at least one RS in the K pieces of TCI information comprises:
     indicating one piece of target TCI information in the K pieces of TCI information to the UE and instructing the UE to use an RS indicated by the target TCI information (Guo: [0181-0196] – the cited portions give many examples reference signals indicated in TCI. In particular, [0185] (and with context to [0121]) gives an example where the UE is requested (instructed) to utilize a QCL which represents one or more RS: “In one embodiment, one CSI-RS resource can be configured with a TCI state and the TCI state is used to indicate QCL configuration to receive that CSI-RS resource.  In one example, a UE can be configured with a first CSI-RS resource through RRC signaling.  In the configuration of that CSI-RS resource, a TCI state can be configured.  When a first CSI-RS resource is transmitted, the UE can be requested to use the QCL configuration indicated by the associated TCI state to receive the transmission of a first CSI-RS resource for beam reporting and/or CSI reporting.”).    

            Regarding Claim 6, Guo discloses a method for determining a reference signal (RS), applied to a user equipment (UE) and comprising:
     receiving N control resource sets configured by a network side for the UE (Guo: [0133-0134] and [0147] – a UE is configured (and to monitor for) one or more CORESETs, or control resource sets.), wherein K pieces of transmission configuration indication (TCI) information is configured in each of at least part of control resource sets in the N control resource sets (Guo: [0147] and [0149] – corresponds to each CORESET includes “spatial QCL configuration indicated by the TCI state configured to one CORESET configured to the UE at slot n” which is indicated in a bitmap.), and a quantity of the TCI information K configured in different control resource sets in the at least part of control resource sets is the same (Guo: [0149-0155] – corresponds to several described examples, wherein one example states: “if both a first PDSCH and a second PDSCH are same-slot scheduling, the UE can assume the spatial QCL configuration for a first PDSCH and a second PDSCH is same to the spatial QCL configuration indicated by the TCI state configured for the CORESET where a first DCI or a second DCI is sent.”) or different; 
     wherein N and K are integers greater than or equal to 1 (Guo: [0133-0134] and [0149-0155] – as indicated above, one or more CORESETs (corresponding to “N”) is configured for a UE, and at least N-bits (corresponding to “K”) for TCI is indicated in each CORESETs.), and at least one RS is indicated in each piece of TCI information (Guo: [0084-0085], [0118], and [0133] – “In one example, for PDSCH scheduled in the same slot, the UE can be requested to assume the spatial QCL assumption of DMRS of PDSCH is same to the spatial QCL assumption configured for one CORESET with the lowest ID in the same slot.  In another example, for PDSCH being cross-scheduled, i.e., the scheduling offset between PDCCH and PDSCH is &gt;1 slot, the UE can be requested to assume the spatial QCL assumption of DMRS of PDSCH is indicated by the TCI field in the assignment DCI.” The preceding suggests a DMRS is indicated by TCI information.); and
     receiving the at least one RS in the K pieces of TCI information indicated by the network side to the UE (Guo: [0147] – “A UE is configured to monitor a first CORESET.  The UE receives DCI A in a first CORESET and the DCI A schedules PDSCH B to the UE 1351.”);
     wherein the RS is used to determine whether a link quality corresponding to a physical downlink control channel (PDCCH) corresponding to the RS satisfies a predetermined threshold (The limitation is interpreted as an intended use and therefore not a positive recitation within the claim. However, Guo discloses a reference signal is used for determining a downlink control channel quality, as is well-known in the art, in at least [0133-0136] and [0184-0189].).
            Claims 7-8, dependent upon claim 6, recite similar features as claims 2-3, respectively, and are therefore rejected upon the same grounds as claims 2-3. Please see above rejections of claims 2-3.
            Claims 11-13, directed to an apparatus embodiment of claims 1-3, recite similar features as claims 1-3, respectively, and are therefore rejected upon the same grounds as claims 1-3. Please see above rejections of claims 1-3. Guo further discloses a network device (Guo: Figure 2 with [0021] – representative of an evolved NodeB, eNB), the device comprising a processor (Guo: Figure 2, element 225), a memory (Guo: Figure 2, element 230), a network interface (Guo: Figure 2, element 235), and a computer program (Guo: [0017]).
            Claims 16-18, directed to an apparatus embodiment of claims 1-3; recite similar features as claims 1-3, respectively, and are therefore rejected upon the same grounds as claims 1-3. Please see above rejections of claims 1-3. Guo further discloses a user equipment (Guo: Figure 3 with [0022] – representative of a user equipment), the device comprising a processor (Guo: Figure 3, element 340), a memory (Guo: Figure 3, element 360), a network interface (Guo: Figure 3, element 345), and a computer program (Guo: [0017]).

Allowable Subject Matter
11.         Claims 4, 5, 9, 10, 14, 15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

13.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2020/0221428 A1 to Moon et al. at [0008], [0080], [0159], [0166];
US PGPub 2019/0306924 A1 to Zhang et al. at [0160-0165], [0206], [0217], [0222-0228], [0232], [0281]. 

14.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        May 31, 2022